EXHIBIT 10.7
Molex Incorporated
Summary of Non-Employee Director Compensation Arrangements

         
Cash Compensation:
       
 
       
Annual Retainer
  $ 60,000  
 
       
Board Meeting Attendance Fee
  $ 3,000  
 
       
Committee Meeting Attendance Fee
  $ 2,000  
 
       
Audit Committee Chairperson Meeting Attendance Fee
  $ 4,000  
 
       
Other Committee Chairperson Meeting Attendance Fee
  $ 3,000  
 
       
Equity Compensation:
       
 
       
Stock Options granted on the date of the Annual Stockholders’ Meeting
500 shares multiplied by the number of
years of service or fraction thereof

o   All retainer and meeting fees are payable quarterly in arrears on the last
Thursday of January, April, July and October.   o   All or a portion of the
annual retainer and meeting fees can be deferred under the Directors’ Deferred
Compensation Plan. Deferrals can be invested in an interest-bearing account
payable in cash, or in a stock unit account payable in shares of Molex Common
Stock. A deferral election form must be submitted within 30 days of election to
the Board.

